DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8, 10, 11, 15, and 17-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Keenan et al, WO 2015/084610.
Keenan et al teach a cleaning composition comprising 2% Ecosurf EH6 (HLB 10.8), 2% ethyl laurate, citric acid, and 82% water (page 13, example E1).  It is well known to persons of skill in the art that that surfactants with an HLB from 8-16 will result in a water-in-oil emulsion, provided an oil and water are present, as they are in example E1, and so the examiner maintains an emulsion is inherently present in example E1.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claims 10 and 18, claim 10 has a range containing 0% and so this component is optional, and for claim 18, citric acid has preservative properties.

Claims 1-6, 8, 10, 11, 15, and 17-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Noguchi et al, US 5,958,869.
Noguchi et al teach a conditioner comprising 5% stearyl EO4 surfactant (HLB 8.2), 1% isopropyl myristate, 0.1% antiseptic, and the balance water (col. 15, table 12).  It is well known to persons of skill in the art that that surfactants with an HLB from 8-16 will result in a water-in-oil emulsion, provided an oil and water are present, as they are in table 12, and so the examiner maintains an emulsion is inherently present in this example.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claims 10 and 18, an antiseptic has preservative properties.

Claims 1, 2, 4-6, 8, 10, 11, 15, and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Durbut et al, US 5,851,971.
Durbut et al teach a microemulsion cleaning composition comprising 6% C9-11 EO8 surfactant (HLB 14), 0.75% isopropyl myristate, and the balance water (col. 12, example 1F).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claim 10, claim 10 has a range containing 0% and so this component is optional.

Claims 1-8, 10, 11, and 15-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Levitt, US 8,617,317.
Levitt teaches a cleaning composition comprising 1-10% alkyl polyglucoside (HLB 11-13), 1-10% C11 EO5 (HLB 11.7), 5-10% ethyl laurate, up to 1% citric acid, and from 70-80% water (col. 19, example 2.10).  With respect to claims 2 and 3, the reference specifically teaches that ethyl laurate aids in the emulsification of the composition.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claims 10 and 18, citric acid has preservative properties.

Claims 1, 2, 4-8, 10, 11, 15-19, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Balzer, US 5,858,954.
Balzer teaches a microemulsion cleaning composition comprising 4.5% alkyl polyglucoside (HLB 11-13), 0.5% isopropyl myristate, 0.45% triethyl citrate, and the balance water (col. 4, example 6).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
With respect to claims 10 and 18, triethyl citrate has preservative properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Durbut et al, US 5,851,971.
Durbut et al are relied upon as set forth above.  With respect to claim 9, these cleaning compositions may contain an essential oil (claim 1).  With respect to the method claims, Durbut et al teach all-purpose cleaners, hard surface cleaners in particular.  All-purpose cleaners are obviously designed to treat a great number of soils, including paint, dye, and stains of all sorts.  It would have been obvious for one of ordinary skill in the art to apply a cleaner to any surface to remove a stain, and rubbing or wiping a particularly stubborn stain is an obvious step for persons of skill in the art and consumers alike.  Similarly, persons of skill in the art and consumers alike understand that blotting, absorbing, or otherwise removing any excess colored liquid or soil that has been spilled on a surface is the first step in removing a stain.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761